Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter


Claims 1-3 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A body of an electric vehicle, comprising: a floor panel; a rocker extending along a side edge of the floor panel; a first floor crossmember protruding from a first surface of the floor panel, extending along a right-left direction, and joined to the rocker, the first surface being one of an upper surface and a lower surface of the floor panel; a body component protruding from the first surface, joined to the first floor crossmember, extending rearward from the first floor crossmember along the side edge of the floor panel so as to shift upward toward a rear end of the electric vehicle; a battery case located below the floor panel and housing a battery configured to supply power to a traction motor; a battery case reinforcement extending along a side edge of the battery case, located below the rocker, and extending from a position located frontward of the first crossmember to a position located rearward of the first crossmember; a first fastening member fastening the battery case reinforcement to the rocker in a range located frontward of the first floor crossmember; and a second fastening member .
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614